Name: Council Regulation (EEC) No 2466/81 of 27 July 1981 on the application of Decision No 4/81 of the EEC- Switzerland Joint Committee amending, as regards products sent in small packages to private persons, Article 8 of Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  international trade;  international affairs;  executive power and public service;  communications
 Date Published: nan

 No L 247 / 62 Official Journal of the European Communities 31 . 8 . 81 COUNCIL REGULATION (EEC ) No 2466 / 81 of 27 July 1981 on the application of Decision No 4 / 81 of the EEC - Switzerland Joint Committee amending, as regards products sent in small packages to private persons , Article 8 of Protocol 3 concerning the definition of the concept of 'originating products ' and methods of administrative cooperation Whereas it is necessary to apply this Decision in the Community , HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , . Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, _ Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Swiss Confederation ( x ) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products ' and methods of administrative cooperation , which forms an integral part of the above Agreement , the Joint Committee has adopted Decision No 4 / 81 amending , as regards products sent in small packages to private persons , Article 8 of that Protocol ; Decision No 4 / 81 of the EEC  Switzerland Joint Committee shall apply ,in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For , the Council The President P. WALKER (') OJ No L 300 , 31 . 12 . 1972 , p . 189 . &gt;T ­